EXHIBIT BPO MANAGEMENT SERVICES RAISES ADDITIONAL GROWTH CAPITAL Anaheim, Calif., April 25, 2008 - BPO Management Services, Inc., (OTCBB: BPOM) “BPOMS”, a full-service business process outsourcing company focused on serving middle-market enterprises, today announced that it raised $5.6 million in additional financing from the exercise of 583,333 Series J Warrants to Purchase Shares of BPOMS’ Series D-2 Convertible Preferred Stock, which also resulted in the vesting of the exercising holders’ attached Series C Warrants to Purchase Shares of BPOMS’ Common Stock (the “Series C Warrants”) and Series D Warrants to Purchase Shares of BPOMS’ Common Stock (the “Series D Warrants”) at discounted exercise prices. BPOMS Chief Executive Officer Patrick Dolan said, "This investment will significantly expand our working capital, allowing us to continue to aggressively grow our business operations and pursue strategic acquisitions.We are pleased to have raised these funds, especially in light of the current tight market for financing, which underscores the commitment and confidence of our institutional investors.” Through amendments to the Series J Warrants issued to the seven institutional investors who purchased shares of its Series D Convertible Preferred Stock on June 13, 2007, BPOMS voluntarily reduced the per-share warrant exercise price payable upon exercise by any such investor of its Series J Warrant from $14.40 to $9.60, effective only for exercises during the period between March 24, 2008 and April 25, 2008 (the “Reduced Warrant Price Period”).Further, in conjunction with this program, BPOMS also amended each of its Series C Warrants and Series D Warrants, all of which were also issued in connection with the purchase of its Series D Convertible Preferred Stock on June 13, 2007 to these seven institutional investors, to provide that, in the event that such institutional investor exercised any portion of its Series J Warrant during the Reduced Warrant Price Period, the per-share warrant exercise price payable upon exercise of its Series C Warrant would be reduced from $1.35 to $0.01 and the per-share warrant exercise price payable upon exercise of its Series D Warrant would be reduced from $1.87 to $0.01 for the same percentage of such investor’s original Series C Warrants and Series D Warrants as the percentage of Series J Warrants exercised by such investor during the Reduced Warrant Price Period.
